Citation Nr: 0802976	
Decision Date: 01/28/08    Archive Date: 02/04/08	

DOCKET NO.  05-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as degenerative disc disease of the 
cervical spine. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain and degenerative disc disease 
with a history of S1 nerve root impingement. 

3.  Entitlement to an initial compensable evaluation for 
bilateral pes cavus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June to 
August 2001, and from February 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2004 and May 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Finally, the appeal as to the issues of service connection 
for a cervical spine disability and an increased evaluation 
for service-connected bilateral pes cavus with hallux valgus 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's service-connected lumbosacral strain and 
degenerative disc disease with a history of S1 nerve root 
impingement is currently productive of forward flexion of the 
thoracolumbar spine ranging from 90 to 95 degrees, with 
extension ranging from 30 to 35 degrees, left and right 
lateral flexion ranging from 30 to 35 degrees, and left and 
right rotation ranging from 30 to 35 degrees, with no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait, or of incapacitating episodes requiring 
bed rest prescribed by a physician or treatment by a 
physician.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain and 
degenerative disc disease with a history of S1 nerve root 
impingement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5237, 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private inpatient and outpatient treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected lumbosacral strain and degenerative disc 
disease, with a history of S1 nerve root impingement.  In 
pertinent part, it is contended that current manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 10 percent schedular evaluation now 
assigned.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of April 2004, the 
RO granted service connection and a noncompensable evaluation 
for lumbosacral strain and degenerative disc disease, with a 
history of S1 nerve root impingement.  The veteran voiced his 
disagreement with that decision, with the result that, in a 
subsequent rating decision of May 2007, the RO awarded a 10 
percent evaluation for the veteran's service-connected 
lumbosacral strain with degenerative disc disease, effective 
from March 2, 2004, the date of receipt of his original claim 
for service connection.  Once again, the veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.

The Board notes that, at the time of a VA general medical 
examination in February 2004, the veteran complained of low 
back pain on a daily basis.  According to the veteran, in 
April 2003, he suffered a back spasm which forced him to go 
to bed for one day.  Reportedly, since that time, the veteran 
had experienced spasms forcing bed rest on approximately five 
occasions, each one of which lasted for one day.

On physical examination, the veteran walked with no evidence 
of a limp.  He had no difficulty rising from a chair, or 
changing positions on the examination table.  The veteran's 
extremities were without clubbing, cyanosis, or edema, and 
both sensory and motor evaluations were within normal limits.  
Deep tendon reflexes were 2+ at the knees and intact, and 
both proprioception and vibratory sensation were within 
normal limits.  

At the time of examination, the veteran's spinal contour was 
within normal limits.  He was not using a cane, nor did he 
utilize any lumbar support.  Range of motion measurements 
showed lumbar flexion to 95 degrees, lateral flexion 
bilaterally to 35 degrees, and bilateral rotation to 35 
degrees.  

Noted at the time of examination was that the veteran did not 
have pain, fatigue, weakness, or incoordination on repeat 
testing of the lumbar spine.  While the veteran did have 
exacerbations of low back pain which could produce symptoms 
of sciatica, these exacerbations occurred only once every 
other month, and lasted for only one day.  

On subsequent VA orthopedic examination in March 2007, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned regarding his lower back, the 
veteran stated that he could sit approximately 15 minutes, 
and walk approximately one-quarter of a mile before 
developing significant pain.  According to the veteran, his 
last job was in construction and, though he could no longer 
perform that type of work, he had not missed any days on the 
job due to back pain.  When further questioned, the veteran 
stated that his back pain became "incapacitating" 
approximately 4 times per month, at which time he used ice 
and rest.  

On physical examination, the veteran's gait was described as 
normal.  Further examination showed no evidence of any pain 
to palpation of the veteran's spine.  Range of motion 
measurements showed forward flexion from 0 to 90 degrees with 
no pain, though the veteran did experience some pain when he 
attempted to stand up.  No pain was present on extension from 
0 to 30 degrees, nor was any pain present on left or right 
lateral rotation from 0 to 30 degrees.  The veteran was able 
to laterally flex to the left and right from 0 to 30 degrees 
without pain, though he did experience some pain at 30 
degrees of lateral flexion.  Noted at the time of examination 
was that the veteran experienced no change in active or 
passive range of motion during repeat testing against 
resistance.  Nor was there any additional loss of range of 
motion due to pain, weakness, endurance, incoordination, 
instability, or "acute flares."

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for a service-connected disease or 
injury of the lumbar spine with or without symptoms such as 
pain (with or without radiation), stiffness, or aching in the 
area of the spine affected by the residuals of injury or 
disease, where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
where there is a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or where there is evidence of muscle spasm, 
guarding, or localized tenderness which does not result in an 
abnormal gait or abnormal spinal contour; or evidence of 
vertebral body fracture with a loss of 50 percent or more of 
height.  A 20 percent evaluation, under those same laws and 
regulations, requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a 
and Part 4, Codes 5235 to 5243 (2007).  

The veteran's service-connected low back disability may also 
be evaluated as intervertebral disc syndrome, with the 10 
percent evaluation currently in effect contemplating the 
presence of incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks over the course of 
the past 12 months.  A 20 percent evaluation, under those 
same schedular criteria, would require demonstrated evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks over the past 12-month 
period, with an "incapacitating episode" defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a and Part 4, Code 
5243 (2007).

Based on the aforementioned, it is clear that no more than a 
10 percent evaluation is in order for the veteran's service-
connected lumbosacral strain with degenerative disc disease.  
More to the point, the current evidence of record fails to 
demonstrate a limitation of motion sufficient to warrant the 
assignment of a greater than 10 percent evaluation.  Nor is 
there evidence that such muscle spasm as the veteran may 
experience is severe enough to result in an abnormal gait or 
abnormal spinal contour.  While it is true that, based on the 
veteran's reports, he experiences some degree of 
"incapacitation" as a result of his service-connected low 
back disability, there is no evidence that those "episodes" 
have at any time required bed rest or treatment prescribed by 
a physician.  Rather, by the veteran's own admission, he 
typically utilizes self-administered ice and rest for 
treatment of his back pain.

Under the circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect for the veteran's 
service-connected lumbosacral strain and degenerative disc 
disease with a history of S1 nerve root impingement is 
appropriate, and that an increased rating is not warranted.  




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2002); 
38 C.F.R. § 3.159 (b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence in February 2004, March 2006, 
August 2006, and August 2007.  In those letters, VA informed 
the veteran that, in order to warrant an increased evaluation 
for his service-connected low back disability, he must show 
that symptomatology associated with that disability increased 
in severity.  As to informing the veteran of which 
information he was to provide to VA, and which information 
and evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that, on his behalf, VA 
would make reasonable efforts to obtain records which were 
not held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, he was told to submit any evidence in his possession 
that pertained to the claim.  

The August 2007 notice letter addressed the mandates of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) (2007) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  Although notice was issued after the initial 
determination, the Board notes that the veteran has not been 
prejudiced.  As discussed above, the evidence weighs against 
the veteran's increased rating claim; thus, those downstream 
issues have been rendered moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private inpatient and 
outpatient treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected lumbosacral strain and degenerative disc disease 
with a history of S1 nerve root impingement is denied.  





REMAND

In addition to the above, the veteran in this case seeks 
service connection for a disorder of the cervical spine, as 
well as an increased evaluation for bilateral pes cavus with 
hallux valgus.  In pertinent part, it is contended that the 
veteran's current cervical spine disability had its origin 
during his period or periods of active military service, or 
in the alternative, was aggravated during his second period 
of active military service.  The veteran further contends 
that current manifestations of his service-connected pes 
cavus with hallux valgus are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected than the noncompensable evaluation now 
assigned.

In that regard, a review of the record would appear to 
indicate that, around or about June of 2002, between the 
veteran's two periods of active military service, he was 
involved in a motor vehicle accident, at which time he 
injured his lower back and neck.  While in a Medical 
Evaluation Board narrative summary dated in September 2003, 
it was noted that the motor vehicle accident in question had 
occurred while the veteran was "on Reserve drill status," no 
Army Reserve medical records reflecting treatment for a neck 
injury are at this time a part of the veteran's claims 
folder.  Rather, the sole medical record dating from the 
period around or about the veteran's alleged injury consists 
of a report of medical resonance imaging of the cervical 
spine from Porter Adventist Hospital in Denver, Colorado, 
showing evidence of disc bulging and multilevel uncovertebral 
spurring of the veteran's cervical spine.  Significantly, to 
date, any period or periods of active or inactive duty for 
training during the period from August 2001 to February 2003 
have yet to be verified.  Moreover, there currently exists no 
service department verification of the veteran's reported 
service from June to August 2001, or from February 2003 to 
March 2004.  

The Board observes that, at the time of the aforementioned 
Medical Evaluation Board proceedings in September 2003, it 
was noted that, during the veteran's second period of active 
service, he received treatment on a number of occasions for 
various neck-related problems.  Those same Medical Board 
proceedings found that the veteran's neck pain was 
"aggravated" by sudden turns, "sleeping wrong," and wearing 
Kevlar.  Following the conclusion of those proceedings, the 
veteran received a diagnosis of degenerative disc disease of 
the cervical spine which existed prior to his "activation to 
service," and "which was not permanently aggravated by 
service."  However, it was additionally noted that the 
veteran's cervical spine problems had been "unresponsive" to 
conservative treatment.  Significantly, the veteran himself, 
in October 2003, following the conclusion of Medical Board 
proceedings, stated for the record that, in his opinion, the 
statement that his cervical spine disability had not been 
aggravated by service was "inaccurate," inasmuch as he had 
"never felt (that) degree of pain in his neck before."

The Board notes that in McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006), the Court indicated that there were four 
elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury or disease occurred in service, or establishing 
certain diseases manifested during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms may 
be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  The Court further found that VA is required to 
provide a medical examination when the first three elements 
of § 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

The Board does not dispute the fact that, in the case at 
hand, the veteran was afforded VA examinations on two 
separate occasions.  However, on neither of those occasions 
was an opinion obtained regarding the relationship, if any, 
between the veteran's current cervical spine disability and 
some incident or incidents of his period of active military 
service.  Nor was an opinion offered as to whether any 
preexisting cervical spine disability may have undergone a 
documented increase in severity during either of the 
veteran's periods of active military service.  

Turning to the issue of an initial compensable evaluation for 
the veteran's service-connected pes cavus with hallux valgus, 
the Board notes that, at the time of the aforementioned VA 
examination in February 2004, all joints in both of the 
veteran's feet were described as moving with a full range of 
motion and intact sensation.  However, as of the time of a 
more recent VA compensation and pension examination in March 
2007, no mention whatsoever was made as to any limitation of 
motion of the veteran's feet.  Inasmuch as the Diagnostic 
Code under which the veteran's service-connected foot 
disability is rated (see Diagnostic Code 5278) requires some 
evidence of motion of the veteran's toes and ankles, the 
Board is of the opinion that an additional, more 
comprehensive examination is necessary prior to a final 
adjudication of the veteran's current claim for increase.

Accordingly, in light of the aforementioned, and in deference 
to the request of the veteran's accredited representative, 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
service department in an attempt to 
verify any and all periods of the 
veteran's service, to include active 
duty, active duty for training, and 
inactive duty for training.  In 
particular, the RO should attempt to 
verify any and all periods of active duty 
for training and inactive duty for 
training during the period from August 
2001 to February 2003.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

2.  The RO should then contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain any and all service medical 
records for the veteran's two reported 
periods of active service, that is, the 
periods from June to August 2001, and 
from February 2003 to March 2004, as well 
as for any periods of active duty for 
training or inactive duty for training 
during the period from August 2001 to 
February 2003.  The particular attention 
of the RO is drawn to the period on or 
about June 2002, the time of the 
veteran's reported motor vehicle accident 
in which he allegedly injured his neck.  
Once again, all such information should 
be made a part of the veteran's claims 
folder.  

3.  The RO should then attempt to obtain 
any and all private medical records for 
the period on or about June of 2002, the 
date of the reported motor vehicle 
accident in which the veteran allegedly 
injured his neck.  The particular 
attention of the RO is drawn to any 
records which might be obtained from the 
aforementioned Porter Adventist Hospital 
located at 252 S. Downing Street in 
Denver, Colorado.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.  

4.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2007, the date of the 
veteran's most recent VA examination, 
should then be obtained and incorporated 
in the veteran's claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

5.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
cervical spine disability, and the 
current severity of his service-connected 
pes cavus with hallux valgus.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether any 
chronic cervical spine disability as 
likely as not had its origin during the 
veteran's period or periods of active 
military service, to include any verified 
periods of active or inactive duty for 
training.  Should it be determined that 
any chronic cervical spine disability 
identified did not have its origin during 
a period or periods of active military 
service, an additional opinion is 
requested as to whether any such 
pathology as likely as not underwent a 
clinically identifiable increase in 
severity during any of the veteran's 
period or periods of active military 
service, to include active or inactive 
duty for training.  

Finally, the examiner should specifically 
comment regarding the severity of the 
veteran's service-connected pes cavus 
with hallux valgus, to include any and 
all limitation of motion (in particular, 
great toe dorsiflexion and limitation of 
dorsiflexion of the ankle), as well as 
any functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected foot disability.  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

6.  The RO should then readjudicate the 
veteran's claim for service connection 
for a chronic cervical spine disability, 
as well as his claim for an initial 
compensable evaluation for service-
connected pes cavus with hallux valgus.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in June 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


